Exhibit 10.8

PROJECT SUPPORT AGREEMENT

THIS PROJECT SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
the July 23, 2014 by and between SunEdison, Inc., a Delaware corporation
(“SunEdison”), and TerraForm Power, LLC, a Delaware limited liability company
(“Terra”). SunEdison and Terra are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, SunEdison is a solar project developer and has the intention for Terra
to, among other things, serve as a vehicle for owning, operating and acquiring
certain contracted assets from its project pipeline;

WHEREAS, Terra expects to increase its cash available for distribution and
dividend per share by acquiring additional assets, including assets to be
acquired from SunEdison; and

WHEREAS, SunEdison desires to grant to Terra a call right to acquire the Call
Right Assets, as more fully set forth in Article II, and a right of first offer
to acquire the ROFO Assets, as more fully set forth in Article III, on the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SunEdison and Terra hereby agree
as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

“2015 CAFD Commitment” has the meaning set forth in Section 2.2(a).

“2016 CAFD Commitment” has the meaning set forth in Section 2.2(a).

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such Person. For the purposes of this definition, the term
“control” and its derivations means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of the
Person in question, whether by the ownership of voting securities, contract or
otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority and
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.



--------------------------------------------------------------------------------

“Approved Country” means any of the United States, Canada, the United Kingdom,
Chile and any other country as the Parties may mutually agree.

“Business Day” means a day other than a Saturday, Sunday or any other day on
which commercial banks in New York, NY are authorized or required by Applicable
Law to close. Any event the scheduled occurrence of which would fall on a day
that is not a Business Day shall be deferred until the next succeeding Business
Day.

“CAFD” means net cash provided by (used in) operating activities with respect to
a particular project pertaining to a Call Right Asset, calculated in accordance
with generally accepted accounting principles in the United States (i) plus or
minus changes in assets and liabilities as reflected (or to be reflected) on
Terra’s statements of cash flows, (ii) minus deposits into (or plus withdrawals
from) restricted cash accounts required by project financing arrangements to the
extent they decrease (or increase) cash provided by operating activities,
(iii) minus cash distributions paid to non-controlling interests, if any,
(iv) minus scheduled project-level and other debt service payments and
repayments in accordance with the related borrowing arrangements, to the extent
they are paid from operating cash flows during a period, (v) minus
non-expansionary capital expenditures, if any, to the extent they are paid from
operating cash flows during a period and (vi) plus or minus operating items as
necessary to present the cash flows Terra deems representative of its core
business operations with respect to the relevant Call Right Asset, with the
approval of Terra’s audit committee.

“CAFD Commitment” has the meaning set forth in Section 2.2(a).

“Call Right” has the meaning set forth in Section 2.3(a).

“Call Right Asset” means, at any time of determination, each project identified
on Exhibit A, but only for so long as such project is listed on Exhibit A, as
Exhibit A is modified from time to time in accordance with this Agreement.

“Call Right Notice” has the meaning set forth in Section 2.4(a).

“Call Right Period” means, unless otherwise mutually agreed by the Parties, with
respect to each Call Right Asset, the period beginning on the date such project
is first listed on Exhibit A and ending thirty (30) days prior to the Commercial
Operations Date of such Call Right Asset; provided that if a Call Right Notice
is provided during the Call Right Period for any particular Call Right Asset,
the Call Right Period with respect to such Call Right Asset shall be extended to
(and including) the date the transfer of such Call Right Asset is consummated
(or earlier terminated), in accordance with Article II.

“Call Right Price” has the meaning set forth in Section 2.3(b).

“Commercial Operations Date” means the date on which a project becomes
commercially operational.

 

2



--------------------------------------------------------------------------------

“Control” means the control by one Person of another Person in accordance with
the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the managing member of B) or by virtue of
beneficial ownership of or control over a majority of the voting or economic
interests in B; and, for certainty and without limitation, if A owns or has
control over shares to which are attached more than 50% of the votes permitted
to be cast in the election of directors to the Governing Body of B or A is the
general partner of B, a limited partnership, then in each case A Controls B for
this purpose, and the term “Controlled” has the corresponding meaning.

“Effective Date” means the IPO Date.

“Estimated CAFD” has the meaning set forth in Section 2.2(a).

“Fair Market Value” means the price at which a particular Call Right Asset would
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of
relevant facts.

“Final Call Right Notice” has the meaning set forth in Section 2.4(b).

“Governing Instruments” means (i) the certificate of incorporation and bylaws in
the case of a corporation, (ii) the articles of formation and operating
agreement in the case of a limited liability company (iii) the partnership
agreement in the case of a partnership, and (iv) any other similar governing
document under which an entity was organized, formed or created and/or operates.

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Independent Committee” means a committee of the board of directors (or
equivalent body) of Terra Inc, established in accordance with Terra Inc.’s
Governing Instruments, made up of directors that are “independent” of SunEdison
and its Affiliates. For purposes of this definition, “independent” means a
person who satisfies the independence requirements of the rules and regulations
of the applicable stock exchange, the U.S. Securities and Exchange Commission
and Terra Inc.’s Governing Instruments. The Independent Committee shall
initially be the Corporate Governance and Conflicts Committee.

“Interest Payment Agreement” means the Interest Payment Agreement dated on or
about the date hereof by and among Terra, TerraForm Power Operating, LLC,
SunEdison and SunEdison Holdings Corporation.

“IPO Date” means the date that Terra Inc. consummates its initial public
offering of common stock.

“Losses” means, with respect to the Person in question, any actual liability,
damage (but expressly excluding any consequential, punitive and any other form
of special damages), loss, cost or expense, including, without limitation,
reasonable attorneys’ fees and expenses and court costs, incurred by such
Person, as a result of the act, omission or occurrence in question.

 

3



--------------------------------------------------------------------------------

“Negotiation Period” has the meaning set forth in Section 3.2.

“Notice” has the meaning set forth in Section 7.1(a).

“Party” or “Parties” has the meaning set forth in the Preamble.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

“Priced Call Right Asset” means any Call Right Asset for which a Call Right
Price has been established in accordance with the terms of this Agreement.

“Project Agreement” has the meaning set forth in Section 2.1(b).

“Power Purchase Agreement” means an agreement with a credit-worthy party to
acquire the electricity from such power plant on a long-term basis.

“Required Securities Disclosure” has the meaning set forth in Section 5.1.

“ROFO Assets” has the meaning set forth in Section 3.1.

“ROFO Termination Date” has the meaning set forth in Section 3.3.

“Roll Over” has the meaning set forth in Section 2.2(b).

“Satisfied CAFD Commitment” has the meaning set forth in Section 2.2(a).

“Second Call Right Notice” has the meaning set forth in Section 2.4(b).

“SunEdison Confidential Information” has the meaning set forth in Section 5.1.

“SunEdison Indemnitees” means SunEdison and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, employees, attorneys, accountants, consultants and agents, and the
successors, assigns, legal representatives, heirs, devisees and donees of each
of the foregoing, but expressly excluding from the foregoing Terra and its
direct or indirect subsidiaries, and excluding any Call Right Asset or ROFO
Asset following the acquisition thereof by Terra or any of its Affiliates in
accordance with the terms and conditions of this Agreement.

“Terra Inc.” means TerraForm Power, Inc., a Delaware company.

“Term” has the meaning set forth in Section 4.1.

“Terminated Call Right Asset” has the meaning set forth in Section 2.1(b).

 

4



--------------------------------------------------------------------------------

“Third Party” means any Person other than a Party or an Affiliate of a Party.

“Third Party Advisor” means an accounting firm to be mutually agreed upon by the
Parties.

“Third Party Offer” has the meaning set forth in Section 2.5.

“Transaction Notice” has the meaning set forth in Section 3.2.

“Transfer” means any direct or indirect assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition or any other like transfer or
encumbering (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law or otherwise); provided, that this
definition shall not include any (i) merger with or into, or sale of
substantially all of SunEdison’s assets to, an unaffiliated third-party,
(ii) grants of security interests in or mortgages or liens in favor of a bona
fide third party lender in the business of providing debt financing, or
(iii) internal restructuring involving any Call Right Asset or ROFO Asset;
provided further, that the terms of any such restructuring will not limit, delay
or hinder the ability of Terra or any of its Affiliates to acquire such Call
Right Asset or ROFO Asset from SunEdison in accordance with the terms of this
Agreement if and when SunEdison elects to sell, transfer or otherwise dispose of
such Call Right Asset or ROFO Asset to a third party.

ARTICLE II.

CALL RIGHT

Section 2.1 The Call Right Assets.

(a) The Call Right Assets. SunEdison shall from time to time set forth on
Exhibit A a list of Call Right Assets that are the subject of the Call Right,
described below. SunEdison may add projects to the list on Exhibit A at its sole
discretion, but only if such projects are (i) located in an Approved Country and
(ii) the subject of a fully executed Power Purchase Agreement (or are expected
to have a fully executed Power Purchase Agreement prior to the commencement of
the Commercial Operations Date for such project) with a counterparty that, in
Terra’s reasonable discretion, is credit-worthy, and such projects shall then be
deemed Call Right Assets. SunEdison agrees to propose to Terra a list of
projects to add to the Call Right Assets on Exhibit A and commercial terms
related thereto in reasonable detail on a quarterly basis on or within 30
calendar days before September 30 and December 31 of 2014 and
March 31, June 30, September 30 and December 31 of each of 2015 and 2016 or
until such other time as mutually agreed by the Parties. For so long as there is
a Roll Over under Section 2.2(b), SunEdison shall continue to propose to Terra a
list of projects to add to the Call Right Assets on Exhibit A and commercial
terms related thereto in reasonable detail on a quarterly basis on or within 30
calendar days before March 31, June 30, September 30 and December 31 of each
year.

(b) Terminated Call Right Asset. Notwithstanding anything to the contrary in
this Agreement, prior to the time the Parties enter into a definitive agreement
governing the terms and conditions of the purchase and sale of a Call Right
Asset (a “Project Agreement”), SunEdison may remove any Call Right Asset from
Exhibit A effective upon notice to Terra in the event that, in SunEdison’s
reasonable discretion, a project is unlikely to be successfully

 

5



--------------------------------------------------------------------------------

completed (a “Terminated Call Right Asset”). SunEdison shall be prohibited from
offering a Terminated Call Right Asset to any Third Party prior to satisfaction
of the CAFD Commitment and shall be required to replace any Terminated Call
Right Asset within 45 days following the date that it provides notice to Terra
of such Terminated Call Right Asset by adding one or more reasonably equivalent
projects (taking into account such factors as the project’s expected
contribution to CAFD, the location of its operations and credit rating of the
counterparty) to Exhibit A and acceptable by Terra in its reasonable discretion.

Section 2.2 The CAFD Commitment.

(a) The CAFD Commitment. SunEdison hereby agrees that it shall offer sufficient
Call Right Assets under the procedures outlined in this Agreement that will
generate (i) during the period after the IPO Date and prior to the end of
calendar year 2015, solar projects that are projected to generate an aggregate
of at least $75.0 million of CAFD during the first 12 months following each
project’s respective Commercial Operations Date (the “2015 CAFD Commitment”),
and (ii) during calendar year 2016, solar projects that are projected to
generate an aggregate of at least $100.0 million of CAFD during the first 12
months following each project’s respective Commercial Operations Date (the “2016
CAFD Commitment” and together with the 2015 CAFD Commitment, the “CAFD
Commitment”). The Parties shall work in good faith to mutually agree on the
amount of CAFD a project pertaining to a Call Right Asset is expected to
generate on a forward-looking 12-month basis as of the Commercial Operations
Date of each project (the “Estimated CAFD”). If SunEdison and Terra are unable
to agree on the Estimated CAFD within ninety (90) calendar days after a Call
Right Asset is added to Exhibit A (or such shorter period as will still allow
Terra to timely complete the Call Right exercise process pursuant to this
Agreement), SunEdison and Terra shall, upon written notice from either SunEdison
or Terra to the other, engage a Third Party Advisor to determine the Estimated
CAFD. The Parties agree that once a Call Right Asset has been acquired by Terra,
the Estimated CAFD (as such estimate may be updated from time to time pursuant
to changes in the construction and financing structure of the Call Right Asset
or as the Parties may otherwise mutually agree) of such Call Right Asset will be
credited toward SunEdison’s satisfaction of the CAFD Commitment (the aggregate
amount of CAFD that the Call Right Assets acquired by Terra are projected to
generate during the first 12 months following each project’s respective
Commercial Operations Date shall be referred to as the “Satisfied CAFD
Commitment”). For the avoidance of doubt, nothing in this Agreement shall be
deemed to prohibit (x) SunEdison from offering Call Right Assets that exceed the
CAFD Commitment or (y) the Parties from agreeing on the Estimated CAFD for one
or more Call Right Assets that exceeds the CAFD Commitment in any particular
year or in the aggregate.

(b) The Roll Over. If the Satisfied CAFD Commitment for projects acquired by
Terra during the period after the IPO Date and prior to the end of calendar year
2015 is less than $75.0 million or during calendar year 2016 is less than $100.0
million, then, to the extent of any such shortfall, SunEdison hereby agrees that
it shall continue to offer sufficient Call Right Assets (including, if
applicable, in 2017 and subsequent years) until the Satisfied CAFD Commitment
satisfies the CAFD Commitment (such period of time referred to as the “Roll
Over”).

 

6



--------------------------------------------------------------------------------

Section 2.3 Option to Purchase the Call Right Assets.

(a) The Call Right. Subject to Section 2.1(b), SunEdison hereby grants to Terra
the right and option, on the terms and subject to the conditions set forth in
this Agreement, to purchase some or all of the Call Right Assets, exercisable by
Terra in its sole discretion at any time during the Call Right Period (the “Call
Right”). SunEdison will take all actions reasonably necessary to cause the Call
Right to be exercisable in accordance with this Article II, including by taking
any actions necessary to facilitate and enforce such exercise and to consummate
the transactions contemplated by this Article II.

(b) The Call Right Price. The Parties shall work in good faith to mutually agree
on the Fair Market Value of each Call Right Asset (the “Call Right Price”)
within a reasonable time after the date SunEdison adds a Call Right Asset to
Exhibit A. If SunEdison and Terra are unable to agree on the Call Right Price
within ninety (90) calendar days after a Call Right Asset is added to Exhibit A,
SunEdison and Terra shall, upon written notice from either SunEdison or Terra to
the other, engage a Third Party Advisor to determine the Call Right Price. If
Terra exercises a Call Right for a particular Call Right Asset, Terra agrees
that it shall pay for such Call Right Asset in cash, unless otherwise mutually
agreed by the Parties, an amount equal to the Call Right Price.

Section 2.4 Exercise of a Call Right.

(a) At any time during the Call Right Period, Terra may provide written notice
to SunEdison of its exercise of the Call Right (a “Call Right Notice”), which
notice shall identify the particular Call Right Asset. Following any valid
delivery of a Call Right Notice, SunEdison and Terra shall negotiate in good
faith to agree on any other material economic terms not included in Exhibit A
and to enter into a Project Agreement for the Call Right Asset subject of the
Call Right Notice. If SunEdison and Terra are unable to agree on such other
terms and conditions of a Project Agreement within thirty (30) calendar days of
delivery of a Call Right Notice, SunEdison and Terra shall, upon written notice
from either SunEdison or Terra to the other, engage Third Party Advisor to
determine the material economic terms on which SunEdison and Terra are unable to
agree so that such material economic terms reflect common practice in the
relevant market.

(b) Upon receipt of the Third Party Advisor’s final determination, Terra will
have the option, but not the obligation, to purchase the applicable Call Right
Asset on the material economic terms determined by the Third Party Advisor or as
otherwise mutually agreed by the Parties, exercisable by delivery of written
notice to SunEdison within ten (10) Business Days of such determination (a
“Second Call Right Notice”). The “Final Call Right Notice” means a Call Right
Notice; provided that if Terra delivers a Second Call Right Notice, then the
term “Final Call Right Notice” means the Second Call Right Notice.

(c) If Terra delivers a Final Call Right Notice before the end of the Call Right
Period, SunEdison shall be obligated to sell the applicable Call Right Asset to
Terra, and Terra shall be obligated to purchase the applicable Call Right Asset
from SunEdison on the economic terms set forth in Exhibit A or as otherwise
mutually agreed by the Parties or provided by the Third Party Advisor, on or
about the Commercial Operations Date or on any other such date as the Parties
may mutually agree. If the closing of such transaction shall not have been
consummated within 120 days following Terra’s delivery of a Final Call Right
Notice, either

 

7



--------------------------------------------------------------------------------

SunEdison or Terra shall be entitled to terminate any obligation to sell or
purchase, as applicable, the Call Right Asset under this Article II and the
related Project Agreement, and upon such termination neither SunEdison nor Terra
shall have any obligation to sell or purchase the Call Right Asset pursuant
thereto; provided that if a Party’s breach of this Article II or the related
Project Agreement has resulted in the failure of the closing to occur by such
date, such Party shall not be entitled to so terminate its obligation to sell or
purchase, as applicable, the Call Right Asset under this Article II or the
related Project Agreement; provided further that Terra may extend the period for
closing under such Project Agreement for a period not to exceed an additional
120 days (unless the Parties mutually agree in writing to an extension of more
than 120 days) if Terra is not in breach of such Project Agreement and is
continuing to use reasonable efforts to work toward a closing of such Project
Agreement.

(d) If Terra does not deliver a Final Call Right Notice before the end of the
Call Right Period, SunEdison may offer to sell the applicable Call Right Asset
to any other Third Party, and Terra shall be deemed to have waived any right to
purchase such Call Right Asset.

(e) Subject to Section 2.5, SunEdison shall not make any Transfers with respect
to any of the Call Right Assets from the date hereof through the later of
(i) the termination of the Call Right Period and (ii) the termination of any
Project Agreement entered into pursuant to Section 2.4(c) prior to the
expiration of the Call Right Period.

Section 2.5 Right of First Refusal.

If SunEdison receives a bona fide offer from a Third Party to purchase a Call
Right Asset before Terra delivers a Final Call Right Notice in accordance with
the terms of Section 2.4 (a “Third Party Offer”), SunEdison shall provide notice
to Terra of the terms of such Third Party Offer in reasonable detail, and Terra
shall have the right, but not the obligation, to purchase such Call Right Asset
on substantially similar terms (but at a price no less than specified in the
Third Party Offer) by notifying SunEdison within ten (10) Business Days of
receiving the notice of such Third Party Offer. If within such ten (10) Business
Day period, Terra provides such notice to SunEdison, such notice shall be
treated as a Call Right Notice under Section 2.4. If within such ten
(10) Business Day period, Terra does not provide such notice to SunEdison,
SunEdison may offer to sell the applicable Call Right Asset to any other Third
Party on terms no more favorable than those set forth in the Third Party Offer
and offered to Terra, and Terra shall be deemed to have waived any right to
purchase such Call Right Asset, and such Call Right Asset shall not be counted
toward the Satisfied CAFD Commitment.

Section 2.6 Priced Call Right Assets

Notwithstanding anything in this Agreement, including Section 2.5, prior to
satisfaction of the CAFD Commitment SunEdison may not market, negotiate, accept
an offer or sell a Priced Call Right Asset to any Third Party unless and until
Terra delivers a notice that it is forfeiting its Call Right with respect to
such Priced Call Right Asset.

Section 2.7 Third Party Advisor

If the Parties engage a Third Party Advisor under the terms of this Agreement,
the Third Party Advisor shall be provided with access to all information
prepared by or on behalf of

 

8



--------------------------------------------------------------------------------

SunEdison and Terra with respect to the applicable Call Right Asset reasonably
requested by the Third Party Advisor. The Third Party Advisor will determine the
Estimated CAFD, Call Right Price or other material economic terms on which
SunEdison and Terra are unable to agree, as applicable depending on the purpose
for which the Parties have engaged the Third Party Advisor, within thirty
(30) calendar days of its engagement or, to the extent reasonably feasible, such
shorter period as will still allow Terra to timely complete the Call Right
exercise process pursuant to this Agreement. Each of SunEdison and Terra will
pay fifty percent (50%) of the fees and expenses of such Third Party Advisor
engaged by SunEdison and Terra; provided that if Terra does not agree to
purchase the Call Right Asset under the terms of this Agreement, Terra shall be
responsible for one hundred percent (100%) of such fees and expenses.

ARTICLE III.

RIGHT OF FIRST OFFER

Section 3.1 ROFO Assets

During the Term, SunEdison hereby grants to Terra and its Affiliates a right of
first offer on any proposed Transfer of any project developed by SunEdison
located in an Approved Country other than the projects pertaining to the Call
Right Assets (each individually a “ROFO Asset” and collectively, the “ROFO
Assets”). For the avoidance of doubt, the obligations in this Article III shall
remain in effect throughout the Term regardless of whether SunEdison has
satisfied the CAFD Commitment.

Section 3.2 Notice of Transaction Related to ROFO Assets and Negotiation of
Definitive Terms for Transaction. SunEdison agrees to deliver a written notice
to Terra no later than twenty (20) calendar days prior to engaging in any
negotiation regarding any proposed Transfer of any ROFO Asset (or any portion
thereof), setting forth in reasonable detail the material terms and conditions
of the proposed transaction (such notice, a “Transaction Notice”). If SunEdison
delivers any Transaction Notice to Terra, then SunEdison and Terra shall enter
non-binding discussions and negotiate in good faith to attempt to agree on
definitive terms acceptable to both Parties, in their sole and absolute
discretion, for the Transfer of the applicable ROFO Asset to Terra or any of its
Affiliates. If, within twenty (20) calendar days after the delivery of such
Transaction Notice (the “Negotiation Period”), the Parties have not agreed to
definitive terms for the Transfer of such ROFO Asset to Terra, SunEdison will be
able, within the next one hundred twenty (120) calendar days, to Transfer such
ROFO Asset to a Third Party (or agree in writing to undertake such transaction
with a Third Party) in accordance with the terms of Section 3.3.

Section 3.3 Negotiations with Third Parties. Neither SunEdison nor any of its
representatives, agents or Affiliates (excluding Terra and its direct or
indirect subsidiaries, which subsidiaries shall not include any ROFO Asset prior
to the acquisition thereof by Terra or any of its Affiliates in accordance with
the terms and conditions of this Agreement) shall solicit offers from, negotiate
with or enter into any agreement with any Third Party for the Transfer of any
ROFO Asset (or any portion thereof) until the expiration of the Negotiation
Period related to such ROFO Asset and the proposed Transfer (the “ROFO
Termination Date”). Terra agrees and acknowledges that from and after the ROFO
Termination Date for any ROFO Asset and the

 

9



--------------------------------------------------------------------------------

applicable proposed Transfer: (a) SunEdison shall have the absolute right to
solicit offers from, negotiate with or enter into agreements with any Third
Party to Transfer such ROFO Asset, on terms generally no less favorable to
SunEdison than those offered to Terra pursuant to the Transaction Notice, and
(b) SunEdison shall have no further obligation to negotiate with Terra
regarding, or offer Terra the opportunity to acquire any interest in, such ROFO
Asset; provided, that the final terms of the Transfer of any ROFO Asset to any
Third Party be on terms generally no less favorable to SunEdison than those
offered to Terra pursuant to the Transaction Notice.

ARTICLE IV.

TERM; TERMINATION RIGHTS

Section 4.1 Term. Unless earlier terminated in accordance with this Article IV,
the term of this Agreement (the “Term”) shall commence on the date hereof and
shall continue in effect until 5:00 p.m. New York City time on the sixth
(6th) anniversary of the Effective Date, at which time this Agreement shall
terminate and the Parties shall have no further rights or obligations under this
Agreement, except those that expressly survive the termination of this
Agreement.

Section 4.2 Termination Rights. SunEdison or Terra, as the case may be, shall
have the right to terminate this Agreement, with written notice to the other
Party, if the other Party materially breaches or defaults in the performance of
its obligations under this Agreement or under any transaction agreement entered
into by the Parties in connection with any of the Call Right Assets or the ROFO
Assets, and such breach or default is continuing for thirty (30) days after the
breaching Party has been given a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder. Upon any such termination the Parties shall have no
further rights or obligations under this Agreement, except those that expressly
survive the termination of this Agreement.

Section 4.3 No Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement or provided for under any applicable law, other than
with respect to a breach or default in the performance of a Party’s
indemnification obligations under Article V, no party hereto shall be liable to
any other Person, either in contract or in tort, for any consequential,
incidental, indirect, special or punitive damages of such other Person,
including loss of future revenue, or income or profits, or any diminution of
value or multiples of earnings damages relating to the breach or alleged breach
hereof, whether or not the possibility of such damages has been disclosed to the
other party in advance or could have been reasonably foreseen by such other
party.

ARTICLE V.

CONFIDENTIALITY

Section 5.1 SunEdison Confidential Information. Terra shall keep confidential
and not make any public announcement or disclose to any Person any terms of any
other documents, materials, data or other information with respect to any ROFO
Asset which is not generally known to the public (the “SunEdison Confidential
Information”); provided, that SunEdison

 

10



--------------------------------------------------------------------------------

Confidential Information shall not include (a) the terms and conditions of this
Agreement or (b) information that becomes available to Terra on a
non-confidential basis from a source other than SunEdison, its Affiliates or
their directors, officers or employees, provided, that, to Terra’s knowledge,
such source was not prohibited from disclosing such information to Terra by any
legal, contractual or fiduciary duty. Notwithstanding the foregoing, Terra shall
be permitted to (A) disclose any SunEdison Confidential Information to the
extent required by court order or under Applicable Law, (B) make a public
announcement regarding such matters (1) as agreed to in writing by SunEdison or
(2) as required by the provisions of any securities laws or the requirements of
any exchange on which Terra securities may be listed (a “Required Securities
Disclosure”), or (C) disclose any SunEdison Confidential Information to any
Person on a “need-to-know” basis, such as its shareholders, partners, members,
trustees, beneficiaries, directors, officers, employees, attorneys, consultants
or lenders; provided, however, that, other than in connection with a Required
Securities Disclosure, Terra shall (y) advise such Person of the confidential
nature of such SunEdison Confidential Information, and (z) cause such Person to
be bound by obligations of confidentiality that are no less stringent than the
obligations set forth herein. Terra shall indemnify and hold harmless the
SunEdison Indemnitees for any Losses incurred by any of the SunEdison
Indemnitees for a breach or default of Terra’s obligations under this
Section 5.1. This Section 5.1 shall survive the termination of this Agreement
for twelve months following the Effective Date.

ARTICLE VI.

INDEPENDENT COMMITTEE

Section 6.1 Independent Committee. For as long as SunEdison Controls Terra, any
action by Terra hereunder, including any termination or amendment of this
Agreement, the exercise or waiver of any of Terra’s rights hereunder and the
terms and conditions of any Project Agreement shall require the approval of the
Independent Committee.

ARTICLE VII.

MISCELLANEOUS PROVISIONS

Section 7.1 Notices.

(a) Method of Delivery. All notices, requests, demands and other communications
(each, a “Notice”) required to be provided to the other Party pursuant to this
Agreement shall be in writing and shall be delivered (i) in person, (ii) by
certified U.S. mail, with postage prepaid and return receipt requested, (iii) by
overnight courier service, or (iv) by facsimile transmittal, with a verification
copy sent on the same day by any of the methods set forth in clauses (i),
(ii) and (iii), to the other Party to this Agreement at the following address or
facsimile number (or to such other address or facsimile number as SunEdison or
Terra may designate from time to time pursuant to this Section 7.1):

If to SunEdison:

SunEdison, Inc.

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: (866) 773-0791

 

11



--------------------------------------------------------------------------------

If to Terra:

TerraForm Power, LLC

12500 Baltimore Avenue

Beltsville, Maryland 20705

Attention: General Counsel

Facsimile No.: (240) 264-8100

(b) Receipt of Notices. All Notices sent by SunEdison or Terra under this
Agreement shall be deemed to have been received by the Party to whom such Notice
is sent upon (i) delivery to the address or facsimile number of the recipient
Party, provided that such delivery is made prior to 5:00 p.m. (local time for
the recipient Party) on a Business Day, otherwise the following Business Day, or
(ii) the attempted delivery of such Notice if (A) such recipient Party refuses
delivery of such Notice, or (B) such recipient Party is no longer at such
address or facsimile number, and such recipient Party failed to provide the
sending Party with its current address or facsimile number pursuant to this
Section 7.1).

(c) Change of Address. SunEdison and Terra and their respective counsel shall
have the right to change their respective address and/or facsimile number for
the purposes of this Section 7.1 by providing a Notice of such change in address
and/or facsimile as required under this Section 7.1.

Section 7.2 Time is of the Essence. Time is of the essence of this Agreement;
provided, that notwithstanding anything to the contrary in this Agreement, if
the time period for the performance of any covenant or obligation, satisfaction
of any condition or delivery of any notice or item required under this Agreement
shall expire on a day other than a Business Day, such time period shall be
extended automatically to the next Business Day.

Section 7.3 Assignment. Neither Party shall assign this Agreement or any
interest therein to any Person, without the prior written consent of the other
Party, which consent may be withheld in such Party’s sole discretion.

Section 7.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of SunEdison and Terra and their respective successors and
permitted assigns (which include Terra’s Affiliates).

Section 7.5 Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns (including Terra’s Affiliates), and (ii) the
SunEdison Indemnitees to the extent such SunEdison Indemnitees are expressly
granted certain rights of indemnification in this Agreement.

 

12



--------------------------------------------------------------------------------

Section 7.6 Other Activities. No Party hereto shall be prohibited from engaging
in or holding an interest in any other business ventures of any kind or
description, or any responsibility to account to the other for the income or
profits of any such enterprises or have this Agreement be deemed to constitute
any agreement not to compete. This Agreement shall not be deemed to create a
partnership, joint venture, association or any other similar relationship
between the Parties.

Section 7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF
LAWS.

Section 7.8 Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

(a) Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter.

(b) All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference

(c) The headings contained herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(d) Each Party and its counsel have reviewed and revised (or requested revisions
of) this Agreement and have participated in the preparation of this Agreement,
and therefore any usual rules of construction requiring that ambiguities are to
be resolved against any Party shall not be applicable in the construction and
interpretation of this Agreement or any exhibits hereto.

(e) The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

(f) The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without limitation.”

(g) The term “sole discretion” with respect to any determination to be made by a
Party under this Agreement shall mean the sole and absolute discretion of such
Party, without regard to any standard of reasonableness or other standard by
which the determination of such Party might be challenged.

 

13



--------------------------------------------------------------------------------

Section 7.9 Severability. If any term or provision of this Agreement is held to
be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.

Section 7.10 JURISDICTION; VENUE. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 7.11 WAIVER OF TRIAL BY JURY. SUNEDISON AND TERRA HEREBY WAIVE THEIR
RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER
PARTY AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT.

Section 7.12 Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by SunEdison or Terra to enforce its rights under this Agreement, all
fees, costs and expenses, including, without limitation, reasonable attorneys’
fees and court costs, of the prevailing Party in such action, suit or proceeding
shall be borne by the Party against whose interest the judgment or decision is
rendered.

Section 7.13 Recitals, Exhibits and Schedules. The recitals to this Agreement,
and all exhibits and schedules referred to in this Agreement are incorporated
herein by such reference and made a part of this Agreement. Any matter disclosed
in any schedule to this Agreement shall be deemed to be incorporated in all
other schedules to this Agreement.

 

14



--------------------------------------------------------------------------------

Section 7.14 Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the Parties hereto, and shall supersede any other
agreements and understandings (written or oral) between SunEdison and Terra on
or prior to the date of this Agreement with respect to the matters contemplated
in this Agreement.

Section 7.15 Amendments to Agreement. No amendment, supplement or other
modification to any terms of this Agreement shall be valid unless in writing and
executed and delivered by SunEdison and Terra.

Section 7.16 Facsimile; Counterparts. SunEdison and Terra may deliver executed
signature pages to this Agreement by facsimile transmission to the other Party,
which facsimile copy shall be deemed to be an original executed signature page;
provided, that such Party shall deliver an original signature page to the other
Party promptly thereafter. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SunEdison and Terra each have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives.

 

SUNEDISON:

SUNEDISON, INC.,

a Delaware Corporation

By:  

/s/ Brian Wuebbels

Name:  

Brian Wuebbels

Title:  

Executive Vice President and Chief Financial Officer

TERRA:

TERRAFORM POWER, LLC

a Delaware Limited Liability Company

By:  

/s/ Sebastian Deschler

Name:  

Sebastian Deschler

Title:  

General Counsel

[Signature Page to Project Support Agreement]

 

16



--------------------------------------------------------------------------------

Exhibit A

Call Right Assets

 

Project Name

  

Project Description

  

Projected Commercial

Operations Date

Ontario 2015 projects    13.2 MW nameplate capacity; 22 sites; located in Canada
   Q1 2015 - Q4 2015 UK projects #1-6    139.0 MW nameplate capacity; 6 sites;
located in the United Kingdom    Q1 2015 - Q2 2015 Chile project #1    69.0 MW
nameplate capacity; 1 site; located in Chile    Q1 2015 Ontario 2016 projects   
10.8 MW nameplate capacity; 18 sites; located in Canada    Q1 2016 - Q4 2016
Chile project #2    94.0 MW nameplate capacity; 1 site; located in Chile    Q1
2016 US DG 2H2014 & 2015 projects    137.3 MW nameplate capacity; 115 sites;
located in the United States    Q3 2014 - Q4 2015 US AP North Lake I    21.6 MW
nameplate capacity; 1 site; located in the United States    Q3 2015 US
Victorville    13.0 MW nameplate capacity; 1 site; located in the United States
   Q3 2015 US Bluebird    7.8 MW nameplate capacity; 1 site; located in the
United States    Q2 2015 US Western project #1    156.0 MW nameplate capacity; 1
site; located in the United States    Q2 2016 US Southwest project #1    100.0
MW nameplate capacity; 1 site; located in the United States    Q2 2016 Tenaska
Imperial Solar Energy Center West    72.5 MW nameplate capacity; 1 site; located
in the United States    Q3 2016 US Island project #1    65.0 MW nameplate
capacity; 1 site; located in the United States    Q2 2016 US Southeast project
#1    65.0 MW nameplate capacity; 1 site; located in the United States    Q2
2016 US California project #1    54.2 MW nameplate capacity; 1 site; located in
the United States    Q2 2016 US DG 2016 projects    45.9 MW nameplate capacity;
8 sites; located in the United States    Q1 2016 - Q4 2016 US California project
#2    44.8 MW nameplate capacity; 1 site; located in the United States    Q3
2016